DETAILED ACTION

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lei US 2017/0153102 discloses a double ball-bar measuring system and error compensation method.  The double ball-bar measuring system includes a calibration unit, at least two double ball-bars and a measuring module. Among the double ball-bars, at least one is a measuring double ball-bar and at least one is a reference double ball-bar. The measuring double ball-bar is installed on a measurement apparatus to measure or calibrate a target machine. The reference double ball-bar is disposed on the calibration unit to measure thermal errors. When the target machine is driven for measurement or calibration, the geometric and thermal errors of the measuring double ball-bar are compensated so that the measurement apparatus can achieve highly accurate measurement. 
However, the prior art of record fails to teach or fairly suggest “an actual pose calculation step, wherein displacement values of the working double ballbars and the reference double ballbar and motor positions are read in real-time by the controller, thermal errors of the working double ballbars are compensated based on the displacement value of the reference 35double ballbar, a direct kinematic transformation of the pose measuring mechanism is performed and an actual pose and a pose error of the tool are calculated; and a position compensation step, wherein a position compensation value for each of the motors is obtained from a target pose for compensation and the actual pose; wherein for each of the motors, a compensation controller generates a compensation driving value according to the position compensation value, a position controller generates a primary diving value according to a setting value and an actual position value, the sum of the primary driving value and the compensation driving value is output to a corresponding driver, and the position compensation value is effective until updated by the pose compensation control”, as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The prior art of record also fails to teach or fairly suggest “wherein the controller compensates thermal errors of the pose measuring mechanism based on displacement value of the at least one reference double ballbar, uses the pose measuring mechanism to obtain an actual pose of the tool and a tool pose error, and generates a position compensation value and a compensation driving value for each of the motors to eliminate the tool pose error”, as recited in claim 17, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
07/21/22